DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 May 2021, in which claims 1, 11, and 15 were amended, has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakajima et al. (WO 2017/090772).  Nakajima et al. discloses an airbag (#104, 204; other embodiments may also apply), comprising:
an inner bag (#116, 210) having a facing surface (rear facing surface of #116, 210; figures 1b-2b, 4c-6c, 9b-11b) configured to face a passenger (#134) of a vehicle in a deployed state (has the ability to so perform; figures 5a-6c, 11b)
an outer bag (#114, 208) which is provided so as to surround an outer periphery of the inner bag (#116, 210) with the facing surface (rear facing surface of #116, 210) exposed, wherein the outer bag surrounds upper, lower, left, and right surfaces of the inner bag (figures 1b, 2a, 4c-5b, 9b, 10a)
two protrusion parts (opposite sides of #114, 208; figures 2b, 6a-6c, 11a, 11b) which are provided in the outer bag (#114, 208) and respectively disposed on left and right sides in a width direction of the vehicle with respect to the facing surface (rear facing surface of #116, 210) so as to protrude rearward (figures 2b, 6a-6c, 11a, 11b)
wherein the two protrusion parts (opposite sides of #114, 208) are configured to deploy directly above shoulders (#140) of the passenger (#134) and adjacent to opposing sides (#138, 142) of a head (#136) of the passenger (has the ability to so perform; figures 5a-6c, 11b)
wherein the inner bag (#116, 210) and the outer bag (#114, 208) are partitioned by a common partition wall (wall between #114, 116 and between #208, 210), and wherein a ventilation port (#118, 228) is formed in the partition wall (figures 2b, 11a, 11b)
wherein the outer bag (#114, 208) includes left and right outer panels (left and right outer panels of #114, 208; figures 2b, 6a-6c, 11a, 11b) configuring left and right outer surfaces along with a portion of the protrusion parts, and an intermediate panel (portion of #114, 208 that curves rearward from protrusion parts toward the center; figures 2b, 6a-6c, 11a, 11b) which is provided between the partition wall (wall between #114, 116 and between #208, 210) and one of the left and right outer panels so as to configure a part different from the portion of the protrusion parts (figures 2b, 6a-6c, 11a, 11b)
wherein the outer bag (#114, 208) includes left and right outer panels (left and right outer panels of #114, 208; figures 2b, 6a-6c, 11a, 11b) configuring left and right outer surfaces along with a portion of the protrusion parts, and an intermediate panel (portion of #114, 208 that curves rearward from protrusion parts toward the center; figures 2b, 6a-6c, 11a, 11b) which is provided between the inner bag (#116, 210) and one of the left and right outer panels so as to configure a part different from the portion of the protrusion parts (figures 2b, 6a-6c, 11a, 11b)
wherein the intermediate panel (portion of #114, 208 that curves rearward from protrusion parts toward the center) is provided so as to surround an exposed part which exposes at least a portion of the facing surface (rear facing surface of #116, 210) of the inner bag (#116, 210; figures 2b, 6a-6c, 11a, 11b)
wherein a pocket part is provided such that an upper part of the exposed part of the inner bag (#116, 210) along with a peripheral part of the upper part thereof is recessed (figures 1b-2b, 4c, 6a-6c, 9b-10b)
an internal tether (#222) which is connected (at least indirectly) to the partition wall (wall between #208, 210) and an inner surface of one of the left and right outer panels (left and right outer panels of #208) and bridged in a lateral direction inside the outer bag (#208; figures 11a, 11b)
wherein the inner bag (#116, 210) and the outer bag (#114, 208) are each independent bag bodies, wherein a ventilation port (#118, 228) is formed in each of the inner bag and the outer bag, and wherein the inner bag and the outer bag are coupled around the ventilation ports (figures 2b, 11a, 11b)
wherein the ventilation port (#118, 228) is formed in left and right side faces of the inner bag (#116, 210; figures 2b, 11a, 11b)
wherein, when the airbag (#104, 204) is inflated, gas is fed from an inflator (#112) to the inner bag (#116, 210) and from the inner bag to the outer bag (#114, 208) through the ventilation port (#118, 228; figures 2b, 11a, 11b)
wherein a second ventilation port (#120) communicating with an inside and outside of the outer bag (#114, 208) is formed in at least one of left and right outer surfaces of the outer bag (figures 2b, 10a).
Examiner has relied upon related document US 10,836,343 to better understand and apply the above cited foreign document.

Claim(s) 1-6, 11, 12, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Daniel et al. (US 3,752,501).  Daniel et al. discloses an airbag (#17), comprising:
an inner bag (#18) having a facing surface (rear face of center compartment #22) configured to face a passenger of a vehicle in a deployed state (has the ability to so perform; figures 1, 2)
an outer bag (#19) which is provided so as to surround an outer periphery of the inner bag (#18) with the facing surface (rear face of center compartment #22) exposed (figures 1, 2), wherein the outer bag surrounds upper, lower, left, and right surfaces of the inner bag (figure 2)
two protrusion parts (opposite sides of peripheral ring compartment #21) which are provided in the outer bag (#19) and respectively disposed on left and right sides in a width direction of the vehicle with respect to the facing surface (rear face of center compartment #22) so as to protrude rearward (figure 1)
wherein the two protrusion parts (opposite sides of peripheral ring compartment #21) are configured to deploy directly above shoulders of the passenger and adjacent to opposing sides of a head of the passenger (has the ability to so perform; figures 1, 2)
wherein the inner bag (#18) and the outer bag (#19) are partitioned by a common partition wall (wall shared by #18, 19), and wherein a ventilation port (#25) is formed in the partition wall (figures 1; column 2, lines 39-51)
wherein the outer bag (#19) includes left and right outer panels (left and right outer panels of #19; figure 1) configuring left and right outer surfaces along with a portion of the protrusion parts, and an intermediate panel (portion of #19 that curves rearward from protrusion parts toward the center; figure 1) which is provided between the partition wall (wall shared by #18, 19) and one of the left and right outer panels so as to configure a part different from the portion of the protrusion parts (figure 1)
wherein the outer bag (#19) includes left and right outer panels (left and right outer panels of #19; figure 1) configuring left and right outer surfaces along with a portion of the protrusion parts, and an intermediate panel (portion of #19 that curves rearward from protrusion parts toward the center; figure 1) which is provided between the inner bag (#18) and one of the left and right outer panels so as to configure a part different from the portion of the protrusion parts (figure 1)
wherein the intermediate panel (portion of #19 that curves rearward from protrusion parts toward the center; figure 1) is provided so as to surround an exposed part which exposes at least a portion of the facing surface (rear face of center compartment #22) of the inner bag (#18; figure 1)
wherein the inner bag (#18) and the outer bag (#19) are each independent bag bodies, wherein a ventilation port (#25) is formed in each of the inner bag and the outer bag, and wherein the inner bag and the outer bag are coupled around the ventilation ports (figure 1; column 2, lines 39-51)
wherein the ventilation port (#25) is formed in left and right side faces of the inner bag (#18; figure 1)
wherein a second ventilation port (orifice #16) communicating with an inside and outside of the outer bag (#19) is formed in at least one of left and right outer surfaces of the outer bag (figure 1).

Claim(s) 1-6 and 9-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fowler et al. (US 6,254,121).  Fowler et al. discloses an airbag (#20), comprising:
an inner bag (second chamber #24) having a facing surface (portion of face panel #30 generally located between stitching #46) configured to face a passenger of a vehicle in a deployed state (has the ability to so perform; figures 1, 5, 11, 12)
an outer bag (first chamber #22) which is provided so as to surround an outer periphery of the inner bag (#24) with the facing surface (portion of face panel #30 generally located between stitching #46) exposed (figures 1, 5, 11, 12), wherein the outer bag surrounds upper, lower, left, and right surfaces of the inner bag (figures 2, 3)
two protrusion parts (opposite sides of first chamber #22; figures 1, 5, 11, 12) which are provided in the outer bag (#22) and respectively disposed on left and right sides in a width direction of the vehicle with respect to the facing surface (portion of face panel #30 generally located between stitching #46) so as to protrude rearward (figures 1, 5, 11, 12)
wherein the two protrusion parts (opposite sides of first chamber #22) are configured to deploy directly above shoulders of the passenger and adjacent to opposing sides of a head of the passenger (has the ability to so perform; figures 1, 5, 11, 12)
wherein the inner bag (#24) and the outer bag (#22) are partitioned by a common partition wall (#40), and wherein a ventilation port (#42, openings in permeable fabric #40) is formed in the partition wall (figures 1, 3-6)
wherein the outer bag (#22) includes left and right outer panels (left and right outer panels of #22; figures 1, 5, 11, 12) configuring left and right outer surfaces along with a portion of the protrusion parts, and an intermediate panel (portion of #22 that curves rearward from protrusion parts toward the center; figures 1, 5, 11, 12) which is provided between the partition wall (#40) and one of the 
wherein the outer bag (#22) includes left and right outer panels (left and right outer panels of #22; figures 1, 5, 11, 12) configuring left and right outer surfaces along with a portion of the protrusion parts, and an intermediate panel (portion of #22 that curves rearward from protrusion parts toward the center; figures 1, 5, 11, 12) which is provided between the inner bag (#24) and one of the left and right outer panels so as to configure a part different from the portion of the protrusion parts (figures 1, 5, 11, 12)
wherein the intermediate panel (portion of #22 that curves rearward from protrusion parts toward the center) is provided so as to surround an exposed part which exposes at least a portion of the facing surface (portion of face panel #30 generally located between stitching #46) of the inner bag (#24; figures 1, 5, 11, 12)
an internal tether (#40) which is connected to the partition wall (integral) and an inner surface of one of the left and right outer panels (left and right outer panels of #22) and bridged in a lateral direction inside the outer bag (#22; figures 1, 5, 11, 12)
wherein the inner bag (#24) and the outer bag (#22) are each independent bag bodies, wherein a ventilation port (#42) is formed in each of the inner bag and the outer bag, and wherein the inner bag and the outer bag are coupled around the ventilation ports (figures 1, 3-6, 11, 12)
wherein the ventilation port (#42) is formed in left and right side faces of the inner bag (#24; figures 1, 5, 11, 12)
wherein, when the airbag (#20) is inflated, gas is fed from an inflator (#28) to the inner bag (#24) and from the inner bag to the outer bag (#22) through the ventilation port (#42; figure 11).

Claim(s) 1-6 and 9-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kruse (US 9,676,355).  Kruse discloses an airbag (#150), comprising:
an inner bag (#160) having a facing surface (occupant-facing surface #166) configured to face a passenger (#10) of a vehicle (#12) in a deployed state (has the ability to so perform; figures 1A-4B)
an outer bag (#170) which is provided so as to surround an outer periphery of the inner bag (#160) with the facing surface (#166) exposed, wherein the outer bag surrounds upper, lower, left, and right surfaces of the inner bag (figure 2)
two protrusion parts (opposite sides of #170; figures 3A-5B) which are provided in the outer bag (#170) and respectively disposed on left and right sides in a width direction of the vehicle (#12) with respect to the facing surface (#166) so as to protrude rearward (figures 3A-5B)
wherein the two protrusion parts (opposite sides of #170) are configured to deploy directly above shoulders of the passenger (#10) and adjacent to opposing sides of a head (#80) of the passenger (has the ability to so perform; figures 1A-4B)
wherein the inner bag (#160) and the outer bag (#170) are partitioned by a common partition wall (wall between #160, 170), and wherein a ventilation port (#164) is formed in the partition wall (figures 3A-5B)
wherein the outer bag (#170) includes left and right outer panels (left and right outer panels of #170; figures 3A-5B) configuring left and right outer surfaces along with a portion of the protrusion parts, and an intermediate panel (portion of #170 that curves rearward from protrusion parts toward the center; figures 3A-5B) which is provided between the partition wall (wall between #160, 170) and one of the left and right outer panels so as to configure a part different from the portion of the protrusion parts (figures 3A-5B)
wherein the outer bag (#170) includes left and right outer panels (left and right outer panels of #170; figures 3A-5B) configuring left and right outer surfaces along with a portion of the protrusion 
wherein the intermediate panel (portion of #170 that curves rearward from protrusion parts toward the center) is provided so as to surround an exposed part which exposes at least a portion of the facing surface (#166) of the inner bag (#160; figures 3A-5B)
an internal tether (#182) which is connected (at least indirectly) to the partition wall (wall between #160, 170) and an inner surface of one of the left and right outer panels (left and right outer panels of #170) and bridged in a lateral direction inside the outer bag (#170; figures 3A-5B)
wherein the inner bag (#160) and the outer bag (#170) are each independent bag bodies, wherein a ventilation port (#164) is formed in each of the inner bag and the outer bag, and wherein the inner bag and the outer bag are coupled around the ventilation ports (figures 3A-5B)
wherein the ventilation port (#164) is formed in left and right side faces of the inner bag (#160; figures 3A-5B)
wherein, when the airbag (#150) is inflated, gas is fed from an inflator (#104) to the inner bag (#160) and from the inner bag to the outer bag (#170) through the ventilation port (#164; figures 3A-4B).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Examiner notes that Nagatani et al. (US 9,694,782), Stegmeier et al. (US 2019/0308582), and Arima (US 10,953,837) each disclose an airbag according to at least independent claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA FREEDMAN whose telephone number is (571)272-2442.  The examiner can normally be reached on Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LAURA FREEDMAN/
Primary Examiner
Art Unit 3616